        Case 1:20-cv-04816-TCB Document 23 Filed 01/19/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


HEALTHIER CHOICES
MANAGEMENT CORP.,

                    Plaintiff,
                                                 Case No. 1:20-cv-04816-TCB
       v.

PHILIP MORRIS USA, INC. and PHILIP
MORRIS PRODUCTS S.A.,

                    Defendants.



  ORDER ON UNOPPOSED MOTION FOR EXTENION OF TIME FOR
      DEFENDANT PHILIP MORRIS USA, INC. TO ANSWER

      Upon reviewing the Defendant Philip Morris USA, Inc.’s Unopposed

Motion for Extension of Time to Answer or Otherwise Respond to Complaint and

for good cause appearing therein,

      NOW THEREFORE IT IS ORDERED that the Unopposed Motion is

GRANTED. The deadline for Philip Morris USA, Inc. to Answer or otherwise

respond to the Complaint is February 26, 2021.
 Case 1:20-cv-04816-TCB Document 23 Filed 01/19/21 Page 2 of 2




IT IS SO ORDERED, this19th
                      ___ day of January, 2021.


                            ______________________________
                            Timothy C. Batten, Sr.
                            United States District Judge




                               2
